DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are pending in this Application. Claims 9-16 have been withdrawn from consideration since they are subject to restriction. 
Priority
This Application is a division of 15814527, filed 11/16/2017, now abandoned  15814527 Claims Priority from Provisional Application 62423926, filed 11/18/2016.   
Information Disclosure Statement
The information disclosure statement filed on 03/04/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	The reference #10 AtoZmath.com “bisection method calculator…”, is repeated and is the same as reference #9. The file wrapper contains only one set of pages (2 pages) corresponding to reference #9. This seems an unintentional typographical error. The Examiner strikethrough reference #10 to avoid any conflicts at the time of allowance and printing. 
Restriction Election
During a telephone conversation with Robert Bain (reg. No 36736) on 5/11/2022 a provisional election was made with traverse to prosecute the invention of group I,  claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-16 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The Attorney also requested that the claims 10, 12-14 and 16 be amended and/or considered to be dependent on claim 9.  	
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-8, are drawn to a method for calibrating a gas carburizing furnace, heating a shim in the furnace, measuring a carbon potential of the shim, providing the measured carbon potential to a controller for controlling one or more parameters, generating a compensation factor as a function of the measured carbon potential and adjusting one or more parameters based on the compensation factor; classified in class F27D subclass 2019/0012.
 	||.	Claims 9-16, are drawn to a method for calibrating an endothermic gas generator comprising measuring a dew point of gas within the generator;
	providing the measured dew point to a controller, the controller coupled to the generator for controlling one or more operating parameters of the generator as a function of a dew point set point; generating a compensation factor as a function of the measured dew point; and adjusting at least one of the one or more operating parameters based on the compensation factor such that the measured dew point and the dew point set point are equal classified in class F27D 2019/0018 and/or C21D 1/76;
This application contains claims directed to the following patentably distinct species Group I and Group II because Group I is directed to calibrating a gas carburizing furnace while Group II is directed to calibrating an endothermic generator. 
Group I does not require measuring a dew point to calibrate the furnace its design does not need a generator and Group II does not require a Shim analysis measuring carbon potential for calibrating the endothermic gas generator. The species are independent or distinct because Group I and Group II . In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is not a claim that is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
 Group I is classified in F27D2019/0012 and Group II is classified in F27D 2019/0018 and/or C21D 1/76.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims lack of written description and insufficient written description. 
 	As per claim 6, recites “the method of claim 1, wherein said generating the compensation factor comprises:
	 transforming a numerical equation for calculating the compensation factor into a homogeneous form;
	initializing the transformed equation based on a set of initial values;
	and after the transforming, iteratively solving the transformed equation to determine a value of the compensation factor that minimizes a difference between a set point value of at least one of the one or more operating parameters and a measured value of the at least one of the operating parameters.
 	The steps of generating a compensation factor based on transforming, initializing, and iteratively solving the transformed equation lack of adequate written description in the disclosure. 
	 The disclosure lack of sufficient written description for the transforming a numerical equation. There is no teaching or suggestion of an example of the type of equation used for calculating the compensation factor. One of ordinary skill in the art would not be able to figure out how the compensation factor is determined since the equation has not been provided or defined. For instance, the published disclosure states “[0039] the equations that are used are dependent upon the probe manufacturer and model, and so it is important that the correct equation is used for the correct probe.  The equations generally have a high level of complexity and are very non-linear”.  Therefore, the disclosure lacks of an explanation or example for the equations other than being complex”, also, see [0042].
	For instance, paragraph 0039-0040 recites “[0039] There are many different equations that are used by the process controller 102 to calculate carbon potential and dew point.  The equations that are used are dependent upon the probe manufacturer and model, and so it is important that the correct equation is used for the correct probe.  The equations generally have a high level of complexity and are very non-linear.  Several of the equations have no explicit solutions in the elementary functions.  Advantageously, a method embodying aspects of the invention is used to solve the equations numerically and thereby to determine the correct values of process factor, CO factor, or H2 factor.  The method is illustrated in FIG. 5.  At 502, the carbon potential or dew point equations are transformed into the homogenous form.  The objective of this algorithm is then to find x, such that f(x)=0 (where x is CO factor, P factor, or H2 factor depending on the probe and whether it is performing a carbon potential or dew point adjustment).  The algorithm makes some initial guesses (e.g., those described in Table 1) and runs an initialization routine to set up the solver at 504.  Further details regarding the initialization routine are described in Table 1, below, and illustrated in FIG. 6.  The algorithm then runs, at 506, one or more `step` iterations on every controller 102 timestep.  In an embodiment, the step iterations comprise a numerical search by bisection, as illustrated in FIG. 7.  The iterations are scheduled in this way so that the complex mathematics can run suitably on low cost process controller products.  One of ordinary skill in the art will understand that other techniques for the step iterations are within the scope of the present disclosure.  After each iteration, a test is performed at 508 to determine whether the solution is found.  The solution is defined to be that which gives a result to within +/-0.001% C or 0.1.degree.  F./C of the value that the user entered.  When a solution is not found, the process repeats back to 506 to iterate the solver.  When a solution is found, the calculation cycle is ended, and the appropriate adjustment factor is updated, thus adjusting the readout at 510”. 
	This paragraph does not have adequate written description support for any of the rejected limitations above. 
	For example, Step 502 of Fig. 2 involves the homogenization of the equation such as f(x) = 0.
	After the equation is transformed into a homogenous form F(x) = 0, there is lack of written description on how the compensation factor is determined.  The transformation seems to involve the steps 504 and 506, and algorithms of Fig. 6 and 7. Fig. 7 is the algorithm (bisection) to find a root solution that makes f(x) =0. However, the algorithm of Fig. 7 only iterates once since when a value that makes the equation f(x) = 0 is not found, then the algorithm ends. Therefore, the transformation of the unknown complex equation into a homogenous form lacks of sufficient written description. 
	Again, assuming that a root value (x) is found that makes the equation homogenous based on the algorithm of Fig. 7, the algorithm of Fig. 5 and Fig. 7 does not teach one of ordinary will in the art to determine the compensation factor based on the unknown complex homogenous equation. The disclosure suggests that the compensation factor is based on the user entered carbon potential/dew point, and also based on the temperature of a sensor (see table 3 state of the smartfactor state machine or function depends on the temperature). However, the algorithm of Fig. 5 and 7 does not contemplate or does not teach using said temperature value.   
	Furthermore, Fig. 8 represents a block or smart factor block (see Fig. 2 108)  for calculating the compensation factor (see [0042). This block do not teach or suggest the transforming and the iterative steps as recited in the claims for calculating the compensation factor. The disclosure further recites in [0043] that in a different embodiments the smartfactor is implemented as a Simulink subsystem within the zirconia function block. Again, this paragraph does not teach or suggest one of ordinary skill in the art to obtain a compensation factor including the steps of transforming, initializing, and iterating to obtain a compensation factor. Therefore, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-2, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blumenthal et al (US 6591215 cited in IDS).
	As per claim 1, Blumenthal teaches a method of calibrating a gas carburizing furnace (see Col 2 lines 60-67 and see also, see Col 5 lines 27-29 “One aspect of the invention provides systems and methods for monitoring the activity of carbon in a heat treating atmosphere”; also, see Col 11 lines 20-28) comprising:
	heating a shim in the furnace a heat treatment furnace (see Col 1 lines 43-58 “the reactions that transfer carbon to the surface of the steel part are maintained
by keeping the carbon potential of the gas atmosphere within a defined range. For example, if the carbon potential of the furnace atmosphere is greater than the carbon potential of the surface of the steel parts being processed”; also, see Fig. 2 and Col 6 lines 40-42 “The heated atmosphere reacts with steel parts within the furnace 12 to produce a spherodize microstructure, as previously described”; also, see Col 18 claim 23 “exposing the steel part to a heat treating atmosphere...”);
	measuring a carbon potential of the shim (see Col 2 lines 60-67 “In use, a controller associated with the heat treating furnace compares the carbon potential of the furnace atmosphere to a "set point" carbon potential, which is selected to reflect a targeted carbon potential”, the carbon potential at equilibrium is the carbon potential of the shim; also, the instant application );
	providing the measured carbon potential to a controller, the controller coupled to the furnace for controlling one or more operating parameters of the furnace as a function of a carbon potential set point (see Col 2 lines 60-67 “In use, a controller associated with the heat treating furnace compares the carbon potential of the furnace atmosphere to a "set point" carbon potential, which is selected to reflect a targeted carbon potential. The controller controls the addition of an enriching gas, such as natural gas, into the atmosphere to maintain the carbon potential of the atmosphere at the set point, and thereby maintain the desired carbon potential in the atmosphere”, thus, for any deviation between the setpoint and measured value, a compensation factor is added to bring the variable towards the desired setpoint; also, see Col 11 lines 13-28 “In a preferred embodiment, the processor 18 further includes an atmosphere control function 46. The atmosphere control function 46 includes a comparator function 52. The comparator function 52 compares the calculated activity of carbon Ac to a desired control value or set point, which the operator can supply using, e.g., an input 54. Based upon the deviation between the calculated activity of carbon Ac and the set point, the atmosphere control function 46 generates a control signal to the atmosphere source 14. The control function 46 generates signals, to adjust the atmosphere to establish and maintain the calculated activity of carbon Ac
at or near the set point. The control function 46 is also coupled to the device 48 to show other atmosphere or 25 processing information. In this way, the processor 18 works to maintain atmosphere conditions optimal for the desired processing conditions”).
	generating a compensation factor as a function of the measured carbon potential (see Col 2 lines 60-67 “In use, a controller associated with the heat treating furnace compares the carbon potential of the furnace atmosphere to a "set point" carbon potential, which is selected to reflect a targeted carbon potential. The controller controls the addition of an enriching gas, such as natural gas, into the atmosphere to maintain the carbon potential of the atmosphere at the set point, and thereby maintain the desired carbon potential in the atmosphere”, thus, for any deviation between the setpoint and measured value, a compensation factor is added to bring the variable towards the desired setpoint; also, see Col 11 lines 13-28 “In a preferred embodiment, the processor 18 further includes an atmosphere control function 46. The atmosphere control function 46 includes a comparator function 52. The comparator function 52 compares the calculated activity of carbon Ac to a desired control value or set point, which the operator can supply using, e.g., an input 54. Based upon the deviation between the calculated activity of carbon Ac and the set point, the atmosphere control function 46 generates a control signal to the atmosphere source 14. The control function 46 generates signals, to adjust the atmosphere to establish and maintain the calculated activity of carbon Ac at or near the set point. The control function 46 is also coupled to the device 48 to show other atmosphere or 25 processing information. In this way, the processor 18 works to maintain atmosphere conditions optimal for the desired processing conditions”); and
	adjusting at least one of the one or more operating parameters based on the compensation factor such that the measured carbon potential and the carbon potential set point are equal (see Col 2 lines 60-67 “a controller associated with the heat treating furnace compares the carbon potential of the furnace atmosphere to a "set point" carbon potential, which is selected to reflect a targeted carbon potential. The controller controls the addition of an enriching gas, such as natural gas, into the atmosphere to maintain the carbon potential of the atmosphere
at the set point, and thereby maintain the desired carbon potential in the atmosphere).
  	As per claim 2, Blumenthal teaches the method of claim 1, Blumenthal further teaches further comprising providing an indication to the controller to store process data of the furnace after said heating the shim (see Col 10 lines 67-Col 11 line 3 “The activity of carbon Ac output can, e.g., be displayed, or recorded over time, or used for control purposes, or any combination of these processing uses”; also, see Col 15 lines 39-48 “By selection of a control button 140, the operator can
select among different display options for viewing information
relating to the selected zone. For example, the operator can select a trend display (see FIG. 7), which graphically displays the variation over time of selected processing conditions, e.g., PV, E(mv), % CO, and T. As another example, the operator can select a real time data display (see 45 FIG. 8), which records instantaneous unit data values for selected processing variables, e.g., measured temperature T, the oxygen sensor output E(mv), the % CO, and the computed Ac value, and the process set point for Ac”, Thus, process data of the furnace is recorded, and if recording/storing data is executed an indication or instruction to do so has been done or programmed in the controller to perform the recording/storing of data).
  	As per claim 7, Blumenthal teaches the method of claim 6, Blumenthal further teaches wherein set point value is entered directly via a human machine interface corresponding thereto (see Fig. 8 human machine interface for inputting data; also, see  Col 11 lines 13-28 “In a preferred embodiment, the processor 18 further includes an atmosphere control function 46. The atmosphere control function 46 includes a comparator function 52. The comparator function 52 compares the calculated activity of carbon Ac to a desired control value or set point, which the operator can supply using, e.g., an input 54”; also, see Col 14 lines 36-67 and Col 15 lines 1-8 “The second field 144 displays in alphanumeric format the 5
set point value SP for the activity of carbon Ac for the given processing condition. The value displayed is received as input from the operator, as previously explained”).
  	As per claim 8, Blumenthal teaches the method of claim 1, Blumenthal further teaches wherein the compensation factor is one or more of the following: CO factor, H2 factor, process factor, zone factor, gas factor, furnace factor, and calibration factor (see Fig. 2 CO factor is monitored and controlled which includes adjustment; also, see Col 11 lines 20-28 “The control function 46 generates signals, to adjust the atmosphere to establish and maintain the calculated activity of carbon Ac at or near the set point. The control function 46 is also coupled to the device 48 to show other atmosphere or 25 processing information. In this way, the processor 18 works to maintain atmosphere conditions optimal for the desired processing conditions”, this suggests a CO compensation factor;  also, see Col 1 lines 13-28; also, see Col 13 lines 43-45 “The control function 46 adjusts the mixture of gases provided by the source 14 to the furnace 12”, this teaches a process factor, gas factor, furnace factor, or calibration factor).  	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal et al (US 6591215) in view of Super Systems ( “CARBON SENSOR TROUBLESHOOTING” 2009) and Irick et al (US 20140236336). 	
 	As per claim 3, Blumenthal teaches the method of claim 2, further comprising verifying the stored process data matches the shim and the measured carbon potential thereof (while claim 2 is missing some steps in the claimed subject matter, this step is interpreted in the BRI in light of the specification as including comparing the displayed or stored process data including an identification of the shim and the carbon potential. This step is done when the shim stock is subject to a laboratory analysis to compare the actual/true carbon potential with the estimated/calculated carbon potential by the controller. This is for verification of the values to see if the sensors used for the carbon potential are performing accordingly).
	However,  Super Systems teaches a method of verifying that the stored process data matches the measured carbon potential (see Page 2 “Does a shim stock analysis, a 3-gas analysis (SSi PGA3000) or a dew point analysis (SSi
DP2000) verify the indicated value from the probe”; also, see page 2 last paragraph “Is the controller COF set to the proper value? This factor is referred to by other descriptions such as Process Factor, Furnace Factor, CO Factor, Circulation Factor, Calibration Factor, etc. The factor may require adjustment to eliminate any offset or discrepancy between the indicated carbon potential and the actual achieved result in the work pieces or shim stock”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Blumenthal’s invention to include verifying that the stored process data matches the measured carbon potential by performing a secondary carbon potential test including a well-known and conventional method a such as shim stock analysis as taught by Super Systems in order to identify that the sensor used for the carbon potential calculation has  a problem or needs calibration of the compensation factor (see Page 2 “Does a shim stock analysis, a 3-gas analysis (SSi PGA3000) or a dew point analysis (SSi DP2000) verify the indicated value from the probe”; also, see page 2 last paragraph “Is the controller COF set to the proper value? This factor is referred to by other descriptions such as Process Factor, Furnace Factor, CO Factor, Circulation Factor, Calibration Factor, etc. The factor may require adjustment to eliminate any offset or discrepancy between the indicated carbon potential and the actual achieved result in the work pieces or shim stock”).
	Blumenthal and Super Systems still does not explicitly teach verifying the stored process data matches the shim (as stated above, this step is interpreted in the BRI in light of the specification as including verifying the displayed or stored process data including an identification of the shim matches a shim). 
	Irick teaches a system for manufacturing parts comprising verifying the stored process data matches the part/shim (see [0010] “the serial number part data may be recorded for each part in the rack. The parts may be locked into the rack to prevent removal or replacement of the parts prior to the heat treating step. The racks may have machine readable serial number identifiers. When locked, the part serial numbers of the part in the rack are then associated with the rack serial number”, serial number are assigned to parts; also, see [0013] “According to other aspects of the manufacturing process, the process may also include marking the part with a first machine readable marking including the forming data, marking the part with a second machine readable marking including the forming data, marking the part with a third machine readable marking including the heating data, and marking the part with a fourth machine readable marking including the treating data. Alternatively, this data can be added to the part history by use of the machine readable serial number on the part and stored on a computerized database system” thus, process data is associated and assigned to each part produced; also, see [0026] process data is stored and verified; also, see [0028]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Blumenthal-Super Systems to include assigning a serial number to each produced part/shim for verifying the stored process data matches the part/shim as taught by Irick in order to identify the part/shim when it comes back from the lab and verify if the stored data matches the Shim by comparing the serial number and matches the stored data  (see Irick 0026 and 0028), and adjust the process data if the stored data and the actual data collected as taught by Super systems has a deviation (see Super Systems page 2 last paragraph). Furthermore, it would be common sense to add some kind of identification (serial number or name or sample number ) to the shim stock before is sent to the lab for the shim stock analysis for purposes of verification and comparison when it comes back. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal et al (US 6591215) in view of Takahashi et al (US 20150079527, cite din IDs).
  	As per claim 4, Blumenthal teaches the method of claim 1, further comprising
Blumenthal further teaches overwriting a previous value of the compensation factor with the generated compensation factor upon receiving, via a user human machine interface,see Col 11 lines 5-12 “For example, in FIG. 2, the system 10 includes a display device 48 coupled to the processing function 24. The display device 48 presents the calculated activity of carbon Ac for viewing by the operator. The display device 48 can, of course, show other desired atmosphere or processing information”; also, see Col 14 lines 36-42 “In the illustrated embodiment (see FIG. 6), the display device 48 provides an interactive user interface 136. The interface 136 allows the operator to select, view and comprehend information regarding the operating conditions within the spherodize annealing zone. The interface 136 also allows the operator to change metal heat treating conditions in the zone”, the system is capable of adjusting or changing a determined values via the display.
	Blumenthal does not explicitly teach receiving an indication that the determined value of the compensation factor is acceptable.
 	However, Takahashi, teaches a heat treatment furnace system and method comprising receiving an indication that the determined value of a displayed value of a heat treatment condition is acceptable (see [0118] “An operator confirms the displayed content, and if the displayed heat treatment conditions are acceptable, the operator starts the heat treatment under the conditions”).
 	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Blumenthal combination as taught above to include receiving an indication that the determined value of a displayed value of a heat treatment condition is acceptable as taught by Takahashi in order to accept displayed values and start operating a machine with the accepted values (see [0118]) and implement this function in the method of Blumenthal to allow a user to and override any previous compensation factor calculated. 
  	As per claim 5, Blumenthal teaches the method of claim 1, further comprising
	discarding the generated compensation factor upon receiving, via a user human machine interface, (see Col 11 lines 5-12 “For example, in FIG. 2, the system 10 includes a display device 48 coupled to the processing function 24. The display device 48 presents the calculated activity of carbon Ac for viewing by the operator. The display device 48 can, of course, show other desired atmosphere or processing information”; also, see Col 14 lines 36-42 “In the illustrated embodiment (see FIG. 6), the display device 48 provides an interactive user interface 136. The interface 136 allows the operator to select, view and comprehend information regarding the operating conditions within the spherodize annealing zone. The interface 136 also allows the operator to change metal heat treating conditions in the zone”, the system is capable of adjusting or changing the determined values via the display, thus discarding a determined value). However, Blumenthal does not explicitly teach discarding the value upon receiving via a user interface machine an indication that the generated compensation factor is unacceptable.
	However, Takahashi, teaches a heat treatment furnace system and method comprising receiving an indication that a determined value of a heating furnace displayed value is unacceptable (see [0118] “An operator confirms the displayed content, and if the displayed heat treatment conditions are acceptable, the operator starts the heat treatment under the conditions.  Therefore, in the case of changing the heat treatment, the heat treatment can easily be changed based on the above-described procedures, so that the heat treatment such as the bright treatment, the refining treatment, and the hardening/tempering treatment can promptly and flexibly be implemented”, thus, a user indicates that the displayed values are unacceptable by changing the displayed values).
 	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Blumenthal’s invention as taught above to include receiving an indication that the determined value of a displayed value a heating furnace is unacceptable as taught by Takahashi in order to allow a user to change an unaccepted displayed values and start operating a machine with the accepted/changed values (see [0118]) an implement this function in the method of Blumenthal to discard a displayed value a heating furnace such as the compensation factor.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blumenthal et al (US 6591215) in view of Rajovi¢ et al (Transformation of linear non-homogeneous differential equations of the second order to homogeneous” 2009, cited in IDS) and Houeto et al (US 20070208677 cited in IDS).
	As per claim 6, Blumenthal teaches the method of claim 1, but it does not explicitly teach wherein said generating the compensation factor comprises:
	 
	
(see Col 2 lines 60-67 “In use, a controller associated with the heat treating furnace compares the carbon potential of the furnace atmosphere to a "set point" carbon potential, which is selected to reflect targeted carbon potential. The controller controls the addition of an enriching gas, such as natural gas, into the atmosphere to maintain the carbon potential of the atmosphere at the set point, and thereby maintain the desired carbon potential in the atmosphere”, thus, for any deviation between the setpoint and measured value, a compensation factor is added to bring the variable towards the desired setpoint; also, see Col 11 lines 13-28 “In a preferred embodiment, the processor 18 further includes an atmosphere control function 46. The atmosphere control function 46 includes a comparator function 52. The comparator function 52 compares the calculated activity of carbon Ac to a desired control value or set point, which the operator can supply using, e.g., an input 54. Based upon the deviation between the calculated activity of carbon Ac and the set point, the atmosphere control function 46 generates a control signal to the atmosphere source 14. The control function 46 generates signals, to adjust the atmosphere to establish and maintain the calculated activity of carbon Ac at or near the set point. The control function 46 is also coupled to the device 48 to show other atmosphere or 25 processing information. In this way, the processor 18 works to maintain atmosphere conditions optimal for the desired processing conditions”).
	However, Blumenthal does not explicitly teach transforming a numerical equation for calculating the compensation factor into a homogeneous form;
	initializing the transformed equation based on a set of initial values;
	and after the transforming, iteratively solving the transformed equation to determine a value of the compensation factor that minimizes a difference between a set point value of at least one of the one or more operating parameters and a measured value of the at least one of the operating parameters.
However, Rajovi¢ teaches a method of transforming a numerical equation into a homogeneous form (see page 605 lines 1-30 “transforming a numerical equation for calculating the compensation factor into a homogeneous form... This classical Lagrange's method represents transformation of non-homogeneous equation to homogeneous equation, meaning that non-homogeneous equation is solved by the means of homogeneous equation”; also, see page 605 “As solving the non-homogeneous equation (1) is in this way related to solving the homogeneous equation (2), we are going to try to directly transform the non- homogeneous equation (1) to a homogeneous equation”).
Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Blumenthal’s invention to include the step of transforming a numerical equation into a homogeneous form as taught by Rajovi¢ because non-linear/non- homogenous equations are more difficult to solve and transforming a numerical equation into a homogeneous form facilitates finding a solution to calculate a factor for a desired process variable (See page 610 conclusion “From the whole of the given equation in the order (1) to (14) to (20) to (24), the force z(x) over oscillations (1) could be regulated in principle, in order to get a desired oscillation, determined with (25), that is with Q.x/ from (24). Those derived procedures of perturbations could be further elaborated for various subcases (for example when monotonicity of y1;2 turns into oscillatoriness by means of perturbation (13) by selection of z(x) from (22) and some additional condition for b(x)).
Blumenthal-Rajovic still does not explicitly teach initializing the transformed equation based on a set of initial values; iteratively solving the transformed equation.
However, Houeto teaches a system and method comprising method initializing a transformed equation based on a set of initial values (See [0069] “Following an initial guess, iterations commence”) and iteratively solving the transformed equation (see [0069] ‘‘n the example of FIG. 3, the Newton solver 344 can implement a Newton-Raphson technique for solving a system of non-linear equations. The Newton-Raphson technique can be applied iteratively for solving a system of non-linear equations defined by a vector of unknown variables and associated residual equations. Following an initial guess, iterations commence, for example, until one or more criteria are met (e.g., number of iterations, error, etc.). Updates for each iteration of the Newton-Raphson technique may be generated by solving a matrix equation that includes a Jacobian matrix formed by differentiating residual equations with respect to the variables. As an example, an adjustable factor may be used to adjust from a pure Newton-Raphson type of update to another type of update”). 
Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Blumenthal- Rajovi¢ combination as taught above to include initializing the transformed equation based on a set of initial values; iteratively solving the transformed equation as taught by Houeto in order to determine a factor which minimizes a difference (see [0069] “Following an initial guess, iterations commence, for example, until one or more criteria are met (e.g., number of iterations, error, etc.)”).
Conclusion
 	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	The NPL references by Super Systems (refs U, W, X), Advanced Material and processes (ref V),   Palermo, Rowan, Muhlenkamp alone or in combination clearly teaches that it was conventional and very well known to verify a carbon potential calculated using sensor (zirconia sensor/oxygen sensors) was acceptable or not by comparing it to actual or true values of carbon potential done by performing a second measurement including the very well-known method and widely used such as shim stock analysis, and other methods such as 3 gas analysis or infrared analysis, dew point analysis, carbon bar analysis, and coil resistance. The shim stock analysis was found to be the more accurate according to Rowan.   
	This is corroborated by Foreign reference Kazuyoshi (JP 2016121962) (see [0008]). This reference further teaches a system for calibrating the values of a sensor by performing a second measurement.
	McGreevy teaches a HMI comprising a button to indicate the recording of data. 
	Gupta teaches the calculation and recording od process data including carbon potential. (emphasis added to this reference).     
	Connery teaches a system comprising a HMI for receiving input of desired carbon potential based on shim tests.  
	Blumenthal (US 5496450) teaches a system of controlling an annealing machine and calculating the carbon potential based on one or more sensors to avoid incorrect values of one of the sensors. 
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./ 
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117